     Case 2:18-cv-01281 Document 90 Filed 11/14/19 Page 1 of 2 PageID #: 1435



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      CHARLESTON DIVISION


BRADLEY COTTRELL,
on behalf of the Estate of,
BERNARD DALE COTTRELL,

                               Plaintiffs,

v.                                                  CIVIL ACTION NO. 2:18-cv-01281

NATHAN SCOTT STEPP,
Individually as a member of the
West Virginia State Police, et al.,

                               Defendants.



                                             ORDER

        Pending before the Court is Plaintiff Bradley Cottrell’s (“Plaintiff”) Motion to Continue

Trial. (ECF No. 86.) Defendants Nathan S. Stepp (“Stepp”), Zach W. Hartley, and Okey S.

Starsick filed their Response on November 4, 2019. (ECF No. 87.) Defendant Robert B.

Hickman filed his Response on November 5, 2019. (ECF No. 88.) Defendants the Roane

County Sheriff’s Department and the West Virginia State Police filed no response.

        Plaintiff has moved this Court to stay these proceedings because Defendant Stepp was

recently deployed overseas for an undetermined amount of time. (ECF No. 86 at 2.) No party

has objected to this request. Defendants advise that Stepp was deployed to Syria on October 4,

2019, and does not expect to return until October 1, 2020. (ECF No. 87 at 1.) Thus, for good

cause shown, the Court GRANTS Plaintiff’s Motion to Continue Trial, (ECF No. 86). In light of


                                                1
   Case 2:18-cv-01281 Document 90 Filed 11/14/19 Page 2 of 2 PageID #: 1436



Stepp’s deployment, it is ORDERED that this case, including all proceedings and scheduled dates,

is hereby STAYED until such time as Stepp returns to West Virginia. The Court DIRECTS

counsel to monitor Stepp’s deployment status and promptly file a motion to re-open this case when

he has returned to West Virginia. The Clerk is DIRECTED to REMOVE this case from the

active docket of this Court.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.




                                            ENTER:         November 14, 2019




                                               2
